MEMORANDUM OPINION

                                           No. 04-08-00347-CR

                                       IN RE Felix HERRERA, Jr.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and filed: June 18, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 20, 2008, relator filed a petition for writ of mandamus asking this court to order

respondent to conduct a hearing on his April 18, 2008 Sworn Notarized Motion to Quash

Indictments-Enhancement Count. This court has determined that relator is not entitled to the relief

sought. Therefore, the petition is DENIED. TEX. R. APP. P. 52.8(a).



                                               PER CURIAM

Do not publish



           1
          This proceeding arises out of Cause Nos. 2008-CR-1192 and 2008-CR-1193, styled State of Texas v. Felix
Herrera, Jr., filed in the 226th Judicial District Court, Bexar County, Texas.